Title: Thomas Jefferson to John Graham, 6 January 1814
From: Jefferson, Thomas
To: Graham, John


          
            Dear Sir Monticello Jan. 6. 14.
            I trouble you with a package addressed to mr Warden containing many letters to my friends & correspondents in Europe which I must ask of your usual goodness to give a passage to under cover with your the dispatches of your office  some of them being very confidential I would prefer their awaiting the safest passage, their certain conveyance being more important than their early one. accept my apology for repeating these troubles to you, with the assurance of my great esteem and respect.
            Th:
                Jefferson
          
          
            P.S. the letter to Foronda I presume had better go to our Consul at Paris.
          
        